Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an apparatus (claims 1-16) and a vehicle (claim 17) without significantly more. The claim(s) recite(s) a software update apparatus (specifically claims 1 and 2) and then proceeds to claim software per se (an acquiring section configured to acquire new version software and an update control section configured to perform a software update). This judicial exception is not integrated into a practical application because the only other features of the claims (claims 1 and 2) is descriptive information (wherein…). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because features such as a processor… and a non-transitory medium… are not specified in the claims to clearly define an apparatus (hardware). Claims 2-6 also merely adds more descriptive information (wherein…). In claim 7 a time margin determining section (also software) and more descriptive information is provided, which is insufficient to overcome the issues with its respective parent claim. Claim 8 provides more descriptive information (wherein…) and claim 9 provides a power amount determining section (also software) and more descriptive information (wherein…). Claims 10-15 provide more descriptive information. Claim 16 provides for a scheduled startup timing determining section (software) and more descriptive information. 
           Claim 17 has the same issues as claims 1 and 2 above and it specifies a vehicle. It is not clear if the vehicle is an attempt to actually claim a vehicle (with tires, an engine and a steering wheel, etc.) or an attempt to claim an update vehicle. However, the claim does not provide significantly more than what is provided in claims 1 and 2 above. Therefore, the claim is rejected for at least those same reasons.
Allowable Subject Matter
Claim 18 is allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: the closest prior art reference of record is to the applicant’s (Inoue et al. – 20200272450, ‘450). Inoue ‘450 provides for a vehicle software updating apparatus comprising an acquiring section and an update control section; but, does not provide for the second electronic control unit operated by the second old version not including a storage capable region in which the second new version software is allowed to be installed in the background and wherein the first old version software and the second old version software operate cooperatively with each other and wherein the first new version software and the second new version software operate cooperatively with each other. The features of ‘450 also does not provide for the functions above in combination with the step of selectively executing the logic of the first new version of the software with the operational logic of the first old version of the software. The features above are cited in the present independent claim 18 and the claim is allowable for those reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720. The examiner can normally be reached Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN Q CHAVIS/             Primary Examiner, Art Unit 2193